DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: DISPLAY DEVICE HAVING TRANSMISSION PORTION AND EMISSION PORTION WITH CAPPING STACK FORMED THEREON.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “a third capping layer in a part of the transmission portions on a same layer as the second capping layer, the third capping layer parallel to at least one of arrangement directions of the red emission portions, the green emission portions, and the blue emission portions” in claim 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8-9, 11-13, 15-16, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chung et al. (US 2017/0330923 A1; hereinafter “Chung”).
Regarding Claim 1, referring to at least Figs. 1-3 and related text, Chung teaches a display device, comprising: a substrate (100) (paragraph 54); a plurality of emission portions (10) and a plurality of transmission portions (20) on the substrate (paragraphs 46-50); a light emitting layer (200) in the plurality of emission portions (paragraphs 79-80); a reflective electrode structure (170) between the light emitting layer and the substrate, in each of the emission portions (paragraphs 73-75); a transmissive electrode (210) located over the light emitting layer throughout the emission portions and the transmission portions of the substrate (paragraphs 87-90); and a capping stack (220) on the transmissive electrode (paragraph 91), the capping stack including: a first capping structure (222) over the transmission portion; and a second capping structure (224) over the emission portion, the second capping structure different from the first capping structure (paragraphs 92-101).
Regarding Claim 2, Chung teaches each and every limitation of claim 1 as discussed above including the first capping structure and the second capping structure.  It is also noted that the claim does not require any additional structural limitation to distinguish over Chung teaching the display device identical to that of the claim.  Accordingly, since the structure/element disclosed in Chung is identical to that of the claim, claimed property or function, “the first capping structure…constructively interfered and transmitted”, is presumed to be inherent: Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 195 USPQ 430, 433 (CCPA 1977) and MPEP 2112.01.
Regarding Claim 3, Chung teaches wherein the capping stack includes: a first capping layer (222) over the emission portions and the transmission portions; and a second capping layer (224) on the first capping layer selectively in the second capping structure (fig. 3).
Regarding Claim 4, Chung teaches wherein in the capping stack, the first capping layer has destructive interference properties, and a stack of the first capping layer and the second capping layer has constructive interference properties (See the rejection of claim 2 regarding the functional limitation, which is similarly applied for rejecting claim 4).
Regarding Claim 5, Chung teaches wherein the capping stack further includes the second capping layer at a part of the transmission portions, and a step between a region having the second capping layer and a region having only the first capping layer in the transmission portion (fig. 4).
Regarding Claim 6, Chung teaches wherein the emission portions and the transmission portions are parallel (fig. 1), wherein the emission portions include a blue emission portion (13), a red emission portion (11), and a green emission portion (12), and wherein the second capping layer is provided on at least the blue emission portion (figs. 3 and 21).
Regarding Claim 8, Chung teaches wherein the second capping layer is overlapped with the emission portion and extended to a part of the transmission portion adjacent to the emission portion (fig. 3).
Regarding Claim 9, Chung teaches wherein the emission portions and the transmission portions are parallel (fig. 1), wherein the emission portions include a blue emission portion, a red emission portion, and a green emission portion, and wherein the second capping layer of the capping stack overlaps the blue emission portion, the red emission portion, the green emission portion (paragraph 47), and a part of the transmission part adjacent to the blue emission portion, the red emission portion and the green emission portion on the substrate (fig. 3).
Regarding Claim 11, referring to at least Figs. 1-3 and related text, Chung teaches a display device, comprising: a substrate (100) (paragraph 54); a plurality of red emission portions (11 of 10), a plurality of green emission portions (12 of 10), a plurality of blue emission portions (13 of 10) and a plurality of transmission portions (20) on the substrate (paragraphs 46-50); a bank (180) among the red emission portions, the green emission portions, the blue emission portions, and the transmission portions (paragraphs 77-78); a light emitting element (a combination of 170, 200, and 210) in each of the red emission portions, the green emission portions, and the blue emission portions, the light emitting element having a reflective electrode structure (170), a light emitting layer (200), and a transmissive electrode (a portion of 210 at 10) (paragraphs 73-75, 79-80, and 87-90); a passing electrode (a portion of 210 at 20) in each of the transmission portions, the passing electrode extended from the transmission electrode (paragraphs 87-90); and a capping stack (220) on the transmissive electrode and the passing electrode (paragraph 91), the capping stack including: a first capping structure (222) over at least part of the transmission portions; and a second capping structure (224) over at least part of the red emission portions, the green emission portions, and the blue emission portions, wherein the second capping structure is different from the first capping structure (paragraphs 92-101).
Regarding Claim 12, Chung teaches wherein the capping stack includes the second capping structure on at least the blue emission portions, and wherein the second capping structure overlaps an entirety of the blue emission portions and transmission portions adjacent to the blue emission portions, and wherein the second capping structure further overlaps at least one of the green emission portions and the red emission portions (figs. 1, 3, and 21).
Regarding Claim 13, Chung teaches further comprising an air gap on the capping structure (fig. 5, an air gap at 23).
Regarding Claim 15, Chung teaches wherein in the capping stack, the first capping structure has destructive interference properties, and the second capping structure has constructive interference properties (See the rejection of claim 2 regarding the functional limitation, which is similarly applied for rejecting claim 15), and wherein the capping stack includes: a first capping layer (222) integrally provided on the transmissive electrode and the passing electrode, over the emission portions and the transmission portions; and a second capping layer (224) selectively on the first capping layer, in the second capping structure (fig. 3).
Regarding Claim 16, Chung teaches further comprising a third capping layer (a portion of 224 at 23) in a part of the transmission portions on a same layer as the second capping layer (fig. 4), the third capping layer parallel to at least one of arrangement directions of the red emission portions, the green emission portions, and the blue emission portions (fig. 4).
Regarding Claim 19, Chung teaches wherein the blue emission portions and the transmissive portions are alternately arranged in a second direction (fig. 1), and wherein the second capping layer includes a plurality of emitting capping parts spaced apart from each other in the second direction, each emitting capping part overlapping at least one of the blue emission portions (figs. 3 and 22).
Regarding Claim 20, Chung teaches wherein each emitting capping part overlaps with at least one blue emission portion and at least a part of the transmission portion adjacent to the blue emission portion in the second direction (fig. 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 10, 14, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chung.
Regarding Claim 7, Chung teaches wherein the emission portions include a blue emission portion, a red emission portion, and a green emission portion (paragraph 47).  While Chung does not explicitly disclose that the blue emission portion and the green emission portion are alternately arranged with the red light emission portion interposed therebetween, and wherein the red emission portion has a smaller area than each of the blue emission portion and the green emission portion, Chung discloses that red, green, and blue emission portions may have different relative sizes and areas so as to improve luminescent efficiency (paragraph 48).  Then, it would have been obvious to one of ordinary skill in the art to arrange the red, green, and blue emission portions in a desired position in a pixel with a desired sizes/areas, including the arrangement and the sizes recited in claim 7, as a routine skill in the art in order to improve luminescent efficiency.  

Regarding Claims 10 and 14, Chung teaches further comprising an protective layer (240) on the capping stack (paragraph 102).  While Chung does not explicitly disclose that the protective layer is an inorganic protective layer having a refractive index of 0.2 or more different from that of the first capping layer, it would have been obvious to one of ordinary skill in the art to choose readily available protective/encapsulating inorganic material choice, including the inorganic material that has the refractive index of 0.2 or more different from that of the first capping layer, in order to obtain the predictable protective characteristics. 

Regarding Claim 17, Chung teaches wherein the red, green and blue emission portions are arranged in a first direction (fig. 2), and the second capping layer overlaps the blue emission portions, and further includes a plurality of emitting capping parts spaced apart from each other in the first direction (figs. 2 and 22).  While Chung does not explicitly disclose that the first capping layer is integral over the red, green, and blue emission portions and the transmission portions, Chung teaches a thickness difference at the emission portion (10) and the transmission portion using the first capping layer (222) and the second capping layer in order to improve luminescent efficiency in the emission portion and light transmittance in the transmission portion (paragraphs 99-100).  Then, it would have been obvious to one of ordinary skill in the art to form an conformal layer of the first capping layer and to form the second capping layer portions at the emission portions, a configuration such that the first capping layer is integral over the red, green, and blue emission portions and the transmission portions as claimed, in order to improve luminescent efficiency in the emission portion and light transmittance in the transmission portion.
Regarding Claim 18, Chung teaches wherein the second capping layer further includes at least one transmissive capping part parallel to the emitting capping parts, by crossing the transmission portion (fig. 4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B WHALEN whose telephone number is (571)270-3418.  The examiner can normally be reached on M-F: 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL WHALEN/Primary Examiner, Art Unit 2829